Title: Enclosure: Report on Edmond Genet’s Debt Proposal, 23 November 1793
From: Hamilton, Alexander
To: Washington, George


            
              Treasy Departmt Novemr 23. 1793.
            
            The Secretary of the Treasury upon two Letters from the Minister plenipotentiary of
              France to the Secy of State severally bearing date the 11. & 14 of November inst.
              respectfully reports to the President of the United States as follows.
            1. The object of these Letters is to procure an engagement that the bills which the
              Minister may draw upon the sums, which according to the terms of the Contracts
              respecting the French debt would fall due in the years 1794 and
              1795, shall be accepted on the part of the United States, payable at the periods
              stipulated for the payments of those sums respectively.
            The following considerations are submitted as militating against the proposed
              arrangement.
            I. According to the view entertained at the Treasury of the situation of the account
              between France and the U. States, adjusting equitably the question of depreciation,
              there have already been anticipated payments to France equal or nearly equal to the
              sums falling due in the course of the year 1794.
            II. The provision by law for discharging the principal of the French debt
              contemplates only loans. Of those, which have been
              hitherto made, the sum unexpended is not more than commensurate with a payment which
              is to be made on the first of June next upon account of the Capital of the Dutch
                Debt. It is possible that a fund for this payment
              may be derived from another loan; but it is known to the President that from advices
              recently received full reliance cannot be placed on this resource; owing to the
              influence of the present state of European Affairs upon the measures of the U. States
              for borrowing. It need not be observed that a failure
              in making the payment referred to would be ruinous to the credit of the U. States.
            The acceptance of the bills of the Minister of France would virtually pledge the only
              fund, of which there is at present a certainty, for accomplishing that payment. And as
              this is a matter of strict obligation, directly affecting the public credit, it would
              not appear adviseable to engage that fund for a different object, which if the ideas
              of the Treasury are right, with regard to the state of our account with France, does
              not stand upon a similar footing.
            It would be manifestly unsafe to presume upon contingencies, or to enter into
              engagements to be executed at distant periods when the means of execution are
              uncertain.
            But as there appears to be a difference of opinion between the Minister of France and
              the Treasury with regard to the state of the account between the two countries, it is
              necessary that something on this head should be ascertained. With this view the
              Secretary of the Treasury will proceed without delay to take arrangements for the
              adjustment of the account.
            
              Alexandr HamiltonSecy of the Treasy
            
           